The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-12, 14-24 and 26-30 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Ariyur et al. (US 2006/0058931 A1) teaches collision avoidance systems and methods are implemented on unmanned mobile vehicles to supplement map-based trajectories generated by the vehicles' navigation systems. These systems include radar, which detect obstacles in the path of the unmanned mobile vehicles, and collision avoidance modules, which enable the vehicles to avoid unexpected obstacles by adjusting their trajectories and velocities based on feedback received from the radar. In general, when an obstacle is detected by the radar, the collision avoidance module modifies the commanded velocity of an unmanned mobile vehicle by subtracting from the nominal commanded velocity the component that is in the direction of the obstacle. The magnitude of the velocity modification typically increases as the distance between the mobile vehicle and the obstacle decreases.
Regarding independent claim 1, Ariyur taken either independently or in combination with the prior art of record fails to teach or render obvious receiving, by a processor, lidar data comprising one or more points including a distance and a direction from a vehicle to the one or more points, wherein each of the one or more points corresponds to a pixel in an image comprising the lidar data; determining, by the processor, a velocity constraint for each of the one or more points based on the distance and direction from the vehicle to each of the one or more points in conjunction with the other claim limitations.  
Regarding independent claim 12, Ariyur taken either independently or in combination with the prior art of record fails to teach or render obvious receive lidar data from the lidar device, the lidar data comprising one or more points including a distance and a direction from a vehicle to the one or more points, wherein each of the one or more points corresponds to a pixel in an image comprising the lidar data; determine a velocity constraint for each of the one or more points based on the distance and direction from the vehicle to each of the one or more points in conjunction with the other claim limitations.
Regarding independent claim 23, Ariyur taken either independently or in combination with the prior art of record fails to teach or render obvious means for receiving lidar data comprising one or more points including a distance and a direction from a vehicle to the one or more points, wherein each of the one or more points corresponds to a pixel in an image comprising the lidar data; means for determining a velocity constraint for each of the one or more points based on the distance and direction from the vehicle to each of the one or more points in conjunction with the other claim limitations.
Regarding independent claim 24, Ariyur taken either independently or in combination with the prior art of record fails to teach or render obvious receiving lidar data comprising one or more points including a distance and a direction from a vehicle to the one or more points, wherein each of the one or more points corresponds to a pixel in an image comprising the lidar data; determining a velocity constraint for each of the one or more points based on the distance and direction from the vehicle to each of the one or more points in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668